Citation Nr: 0734599	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for varicose veins of the right leg.

2.  Entitlement to a disability rating in excess of 0 percent 
for varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran had active service in the Army from March 1974 to 
March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which separated the veteran's combined 10 percent 
disability rating for bilateral varicose veins, and assigned 
a 20 percent disability rating for varicose veins of his 
right leg and a 0 percent rating disability for varicose 
veins of his left leg.  

The veteran was scheduled for a January 2007 Board hearing.  
The veteran notified the RO in a timely manner that he wished 
to cancel it and did not indicate any desire to reschedule 
the hearing. 


FINDINGS OF FACT

1.  Varicose veins of the right leg are manifested by no more 
than persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning statis pigmentation 
or eczema. 

2.  Varicose veins of the left leg are manifested by no more 
than aching and fatigue after prolonged walking and standing, 
which is relieved by elevation or compression hosiery. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for varicose veins of the right leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.10, 4.104, 4.118, DC 7120 
(2007).

2.  The schedular criteria for a 10 percent evaluation for 
varicose veins of the left leg, but no more, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.10, 4.104, 4.118, DC 7120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
March 2006, subsequent to the initial adjudication.  While 
the second notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in an October 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification letters substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for varicose 
veins of the bilateral legs in October 1977, assigning a 10 
percent rating with an effective date of March 30, 1977.  
This rating was confirmed in August 2003.

The veteran seeks increased ratings for varicose vein 
disabilities of his right and left legs.  In December 2004, 
due to changes in the law, the RO adjusted the veteran's 
bilateral 10 percent varicose vein disability to a 20 percent 
right leg disability and a 0 percent left leg disability.  
The veteran has indicated that he is not satisfied with these 
ratings.  The veteran has stated that he believes that his 
right leg has edema and statis pigmentation, and that his 
left leg has compensable varicose veins.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's varicose veins are rated under 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7120.  Under DC 7120, a 0 percent 
evaluation is warranted for asymptomatic palpable or visible 
varicose veins.  A 10 percent evaluation is warranted for 
intermittent edema or aching and fatigue in the leg for 
prolonged standing or walking that is relieved by elevating 
or compressing the leg.  A 20 percent evaluation is warranted 
for persistent edema, incompletely relieved by elevation of 
an extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent evaluation is assigned for varicose 
veins manifested by persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent evaluation is warranted for 
massive board-like edema with constant pain at rest 
attributed to the effects of varicose veins.  See 38 C.F.R. § 
4.104, DC 7120.




Varicose Veins of the Right Leg

The veteran's varicose veins of his right leg are presently 
evaluated as 20 percent disabling.  To receive a 40 percent 
evaluation for varicose veins the evidence must show 
persistent edema and stasis pigmentation or eczema.  38 
C.F.R. § 4.119, DC 7120.

A VA medical examination report dated in November 2004 notes 
thick, tortuous varicose veins of the veteran's right leg.  
The report notes that the veteran had minimal statis 
pigmentation on the lower one-third of his right calf, and no 
ulcers, no persistent edema, no dermatitis, no eczema, and no 
cellulites in either of his legs.  The veteran reported 
chronic aching and fatigue in his right leg, which was 
exacerbated with prolonged walking or standing.  The veteran 
also reported elevating and using compression hosiery to 
relieve his leg discomfort, and using a walking cane on most 
days.  

A VA medical examination report dated in September 2005 notes 
saccular varicose veins from the veteran's right leg running 
along his posterior mid thigh to the mid medial side of his 
leg.  The physician noted no erythema or induration to these 
veins, although there were some superficial varicosities in 
the ankle area.  The physician also noted that there was no 
pedal edema bilaterally, that the veteran's skin was intact 
without any ulcers, and that the veins were not tender to 
palpation. 
 
The September 2005 medical report also noted as subjective 
findings that the veteran stated he wore a support hose, and 
that being up and about during his work as a remodeler and 
during personal activities caused fatigue and aching in both 
legs.  The veteran said that elevation helps with his leg 
pain and fatigue, and that he has had edema in his right leg.           

The two VA medical examination reports addressing the 
veteran's right leg does not contain findings that the 
varicose veins in either leg are manifested by persistent 
edema.   The November 2004 report does note that the veteran 
has minimal statis pigmentation on his right leg, however to 
receive a 40 percent evaluation for a varicose veins 
disability persistent edema is required by the rating 
criteria.  See 38 C.F.R. § 4.119, DC 7120.  In a statement 
dated in March 2005, the veteran states that his right leg 
has edema and statsis pigmentation.  Although the veteran is 
competent to report the symptoms that he has experienced, he 
is not competent to offer an opinion as to matters requiring 
medical expertise, such as a diagnosis or the etiology of a 
disease or disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered they do not outweigh the medical evidence of 
record, which does not show any persistent edema associated 
with the varicose veins in his right leg.  Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b).  A 
competent medical expert has made this opinion and the Board 
is not free to substitute its own judgment for those of the 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, the criteria for a rating higher than 20 
percent has not been met.  38 C.F.R. § 4.119, DC 7120.

As the criteria for assignment of the next higher 40 percent 
rating are not met, the criteria for an even higher rating 
(60 or 100 percent) are likewise not met. 

In reaching this conclusion, the Board has considered the 
benefit-of-the- doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56.

Varicose Veins of the Left Leg

The varicose veins of the veteran's left leg are presently 
evaluated as 0 percent disabling.  To receive a 10 percent 
evaluation for varicose veins the evidence must show 
intermittent edema or aching and fatigue in the leg after 
prolonged standing or walking that is relieved by elevating 
or compressing the leg .  38 C.F.R. § 4.119, DC 7120.  The 
criteria for higher ratings were provided in the preceding 
section of this decision.

A VA medical examination report dated in November 2004 notes 
multiple small grouped varicose veins in the calf and ankle 
region of the veteran's lower left leg.  The report also 
notes that the veteran had no ulcers, persistent edema, 
dermatitis, eczema, or cellulitis in his left leg.  Finally, 
the report noted that the veteran stated that he elevated and 
used compression hosiery to relieve his leg discomfort and 
that he used a walking cane on most days.  

A VA medical examination report dated in September 2005 notes 
that there were no obvious varicose veins in the left leg, 
although there were some superficial varicose veins in the 
veteran's lower left leg.  The physician also noted that 
there was no pedal edema bilaterally, that the veteran's skin 
was intact without any ulcers, and that the veins were not 
tender to palpation.  

The September 2005 medical report also made an objective 
finding that the veteran walks with a slight left side limp 
from pain in his left ankle.  The report noted as subjective 
findings that the veteran stated that he wears a support 
hose, being up and about during his work as a remodeler and 
during personal activities causes fatigue and aching in both 
legs, and that elevation helps with his leg pain and fatigue.

The Board accepts the veteran's statements regarding his use 
of a compression sock and elevation to relieve the fatigue 
and aching in his left leg after walking because he is 
competent to report his own experiences with the pain in his 
left leg as he is not giving a diagnosis or a statement 
requiring specialized knowledge and there is no reason to 
doubt his credibility.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494.  
Thus, a 10 percent evaluation for varicose veins of the 
veteran's left leg is warranted.  38 C.F.R. § 4.119, DC 7120.

As the preponderance of the evidence shows that neither of 
the veteran's legs have persistent edema, the varicose veins 
disability cannot be rated higher than 10 percent.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant a referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits is sought on appeal.  38 C.F.R. § 3.321 
(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  

While the veteran has submitted letters from family and 
friends that note that his varicose veins disabilities have 
affected his employability, including the loss of jobs, it is 
noted in the September 2005 VA medical report that the 
veteran specifically stated that although he has gone home 
from work midday because his legs were tired, he has not lost 
any work due to his disabilities.  Therefore, the veteran's 
varicose veins disabilities specifically have not been shown 
to cause marked interference with employment.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the right leg is denied.

Entitlement to an evaluation of 10 percent, but no more, for 
varicose veins of the left leg, is granted, subject to the 
rules of compensation and monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


